      Case 3:20-cv-03005-RS Document 43-1 Filed 05/21/20 Page 1 of 16



 1   MAYER BROWN LLP
     Timothy S. Bishop* (IL 6198062)
 2   Brett E. Legner* (IL 6256268)
     71 S. Wacker Drive
 3   Chicago, IL 60606
     Telephone: (312) 701 7829
 4   Facsimile: (312) 706 8607
     Email: tbishop@mayerbrown.com
 5
     C. Mitchell Hendy (State Bar No. 282036)
 6   350 Grand Ave, 25th Floor
     Los Angeles, CA 90071
 7   Telephone: (213) 229 5142
     Facsimile: (213) 625 0248
 8   Email: mhendy@mayerbrown.com

 9   Colleen M. Campbell* (D.C. 219082)
     1999 K Street NW 20006
10   Washington, DC
     Telephone: (202) 263 3413
11   Facsimile: (202) 263-3300
     ccampbell@mayerbrown.com
12
     Counsel for American Farm Bureau Federation, et al.
13   Proposed Intervenors-Defendants (Refer to signature
     page for complete list of parties represented)
14
     *Application for admission pro hac vice pending
15
                                 UNITED STATES DISTRICT COURT
16
                              NORTHERN DISTRICT OF CALIFORNIA
17

18   STATE OF CALIFORNIA, et al.,
19                        Plaintiffs,                      No. 20-cv-03005-RS
20            v.                                           [PROPOSED] BUSINESS
                                                           INTERVENORS’ ANSWER TO THE
21   ANDREW R. WHEELER, et al.,                            COMPLAINT
22                          Defendants,                    Date: June 25, 2020
                                                           Time: 1:30 p.m.
23   and                                                   Courtroom: San Francisco Courthouse,
                                                           Courtroom 3—17th Floor
24   AMERICAN FARM BUREAU FEDERATION,                      Judge: Hon. Richard Seeborg
     et al.
25
      Applicant Intervenors-Defendants.
26

27

28

                                                  -1-
                                                        BUSINESS INTERVENORS’ PROPOSED ANSWER
                                                                            CASE NO. 20-CV-3005
       Case 3:20-cv-03005-RS Document 43-1 Filed 05/21/20 Page 2 of 16



 1          Pursuant to Federal Rule of Civil Procedure 8, Intervenors-Defendants the American Farm

 2   Bureau Federation, American Petroleum Institute, American Road and Transportation Builders

 3   Association, Chamber of Commerce of the United States of America, Edison Electric Institute,

 4   Leading Builders of America, National Alliance of Forest Owners, National Association of Home

 5   Builders, National Cattlemen’s Beef Association, National Corn Growers Association, National

 6   Mining Association, National Pork Producers Council, National Stone, Sand, and Gravel

 7   Association, New York Farm Bureau, Public Lands Council, and U.S. Poultry & Egg Association

 8   (collectively, the “Business Intervenors”), through the undersigned counsel, respectfully answer

 9   the Complaint in the above-captioned action.
10          The headings and subheadings within the Complaint do not contain allegations that require

11   a response. To the extent a response is required, the allegations contained in the headings and

12   subheadings are denied.

13          1.      Paragraph 1 characterizes Plaintiffs’ lawsuit and does not require a response. To the

14   extent a response is required, the Business Intervenors admit that the United States Environmental

15   Protection Agency (“EPA”) and the United States Army Corps of Engineers (collectively, the

16   “agencies”) published a rule entitled “The Navigable Waters Protection Rule: Definition of ‘Waters

17   of the United States” (“2020 Rule”) on April 21, 2020. See 85 Fed. Reg. 22,250 (Apr. 21, 2020).

18   The Business Intervenors deny that the Plaintiffs are entitled to the relief they seek.

19          2.      Paragraph 2 consists of opinions and legal conclusions to which no response is
20   required. To the extent a response is required, the Business Intervenors admit that the 2020 Rule

21   defines the term “waters of the United States” (“WOTUS”) for purposes of the Clean Water Act

22   (“CWA”), 33 U.S.C. § 1251 et seq.

23          3.      Paragraph 3 consists of characterizations, opinions, and legal conclusions to which

24   no response is required. Paragraph 3 also characterizes and selectively quotes from statutory

25   authority, which is publicly available, speaks for itself, is the best evidence of its contents, and to

26   which no response is required.

27          4.      Paragraph 4 consists of opinions and legal conclusions to which no response is

28   required. Paragraph 4 also characterizes and cites the Federal Register, which is publicly available,

                                                      -2-
                                                            BUSINESS INTERVENORS’ PROPOSED ANSWER
                                                                                CASE NO. 20-CV-3005
       Case 3:20-cv-03005-RS Document 43-1 Filed 05/21/20 Page 3 of 16



 1   speaks for itself, and is the best evidence of its contents.

 2           5.      The Business Intervenors admit the following allegations in Paragraph 5: The

 3   agencies promulgated a rule, “Definition of ‘Waters of the U.S.”’—Recodification of Pre-Existing

 4   Rules,” 84 Fed Reg. 56,626, on October 22, 2019 (“Repeal Rule”). The Repeal Rule repeals an

 5   earlier regulation, “Clean Water Rule: Definition of ‘Waters of the U.S.,’” 80 Fed. Reg. 37,054

 6   (June 29, 2015) (“2015 WOTUS Rule”), and restores the legal status quo ante that existed prior to

 7   the 2015 WOTUS Rule. The remainder of Paragraph 5 consists of characterizations and legal

 8   conclusions to which no response is required.

 9           6.      Paragraph 6 consists of opinions, characterizations, and legal conclusions to which
10   no response is required. To the extent a response is required, the Business Intervenors admit that

11   the 2020 Rule replaces the 2019 Rule with a revised definition of “WOTUS” for purposes of the

12   CWA. They further admit that coverage of the 2020 Rule is different from that of the 2015 Rule as

13   well as the pre-2015 regulatory regime, and further admit that some wet areas covered by those

14   regimes would not be jurisdictional under the 2020 Rule. The Business Intervenors deny that the

15   2020 Rule conflicts with the text of the CWA, deny that the 2020 Rule contradicts the CWA’s

16   objective, and deny that the 2020 Rule overlooks the agencies’ prior scientific findings and policy

17   and practice, or the recommendations of the agencies’ Science Advisory Board. They further deny

18   the remaining allegations in Paragraph 6.

19           7.      Paragraph 7 consists of opinions, characterizations, and legal conclusions to which
20   no response is required. Paragraph 7 also characterizes and cites to a legal opinion, which is publicly

21   available, speaks for itself, and is the best evidence of its contents.

22           8.      Paragraph 8 consists of opinions, characterizations, and legal conclusions to which

23   no response is required. To the extent a response is required, the Business Intervenors deny the

24   allegations in Paragraph 8.

25           9.      Paragraph 9 consists of opinions, characterizations, and legal conclusions to which

26   no response is required. To the extent a response is required, the Business Intervenors deny the

27   allegations in Paragraph 9.

28           10.     Paragraph 10 consists of opinions and legal conclusions to which no response is

                                                       -3-
                                                             BUSINESS INTERVENORS’ PROPOSED ANSWER
                                                                                 CASE NO. 20-CV-3005
       Case 3:20-cv-03005-RS Document 43-1 Filed 05/21/20 Page 4 of 16



 1   required. To the extent a response is required, the Business Intervenors deny that the 2020 Rule

 2   exposes the States and Cities to pollution, places States and Cities at a competitive disadvantage,

 3   or injures the States’ and Cities’ sovereign or proprietary interests. The Business Intervenors lack

 4   sufficient information to respond to the allegation regarding the ability of the States and Cities to

 5   manage their regulatory programs, and deny the remaining allegations in Paragraph 10.

 6          11.     Paragraph 11 consists of opinions, characterizations, and legal conclusions to which

 7   no response is required. To the extent a response is required, the Business Intervenors deny the

 8   allegations in Paragraph 11.

 9          12.     Paragraph 12 consists of a characterization of the Plaintiffs’ lawsuit and the relief
10   sought therein. To the extent a response is required, the Business Intervenors deny Plaintiffs are

11   entitled to the relief sought in Paragraph 12.

12          13.     Admitted.

13          14.     Admitted.

14          15.     Admitted.

15          16.     The Business Intervenors admit that the State-Plaintiffs are sovereign states of the

16   United States of America. They further admit that the North Carolina Department of Environmental

17   Quality is an executive agency of the State of North Carolina, that the District of Columbia is a

18   municipal corporation and is the local government for the territory constituting the permanent seat

19   of the government of the United States, and that the City of New York is a municipal corporation
20   and political subdivision of the State of New York. The Business Intervenors lack sufficient

21   information or knowledge to admit or deny the truth of the remaining allegations in Paragraph 16.

22          17.     Admitted.

23          18.     Admitted.

24          19.     Admitted.

25          20.     Admitted.

26          21.     Paragraph 21 states a legal conclusion to which no response is required.

27          22.     Paragraph 22 states a legal conclusion to which no response is required. Paragraph

28   22 also quotes from 5 U.S.C. § 551(5), which speaks for itself, is the best evidence of its contents,

                                                      -4-
                                                            BUSINESS INTERVENORS’ PROPOSED ANSWER
                                                                                CASE NO. 20-CV-3005
       Case 3:20-cv-03005-RS Document 43-1 Filed 05/21/20 Page 5 of 16



 1   and to which no response is required.

 2          23.     Paragraph 23 states a legal conclusion to which no response is required. Paragraph

 3   23 also selectively quotes from statutory authority, which is publicly available, speaks for itself,

 4   and is the best evidence of its contents.

 5          24.     Paragraph 24 states a legal conclusion to which no response is required.

 6          25.     Paragraph 25 consists of legal conclusions to which no response is required.

 7   Paragraph 25 also quotes 5 U.S.C. § 553(c), which is publicly available, speaks for itself, and to

 8   which no response is required.

 9          26.     Paragraph 26 states a legal conclusion to which no response is required.
10          27.     Paragraph 27 states a legal conclusions to which no response is required.

11          28.     Paragraph 28 states a legal conclusions to which no response is required.

12          29.     Paragraph 29 states a legal conclusions to which no response is required. Paragraph

13   29 also quotes from 5 U.S.C. § 706(2)(A), which is publicly available, speaks for itself, and to

14   which no response is required.

15          30.     Paragraph 30 states a legal conclusion to which no response is required. In addition,

16   Paragraph 30 quotes from 33 U.S.C. § 1251(a), which is publicly available, speaks for itself, and

17   to which no response is required.

18          31.     Paragraph 31 consists of opinions and legal conclusions to which no response is

19   required. Paragraph 31 also selectively quotes from statutory authority (33 U.S.C. §§ 1311(a),
20   1342, 1344, 1362(7), 1362(12)), which is publicly available, speaks for itself, and to which no

21   response is required.

22          32.     Paragraph 32 consists of characterizations, opinions, and legal conclusions to which

23   no response is required. Paragraph 32 also characterizes and selectively quotes from legal opinions

24   that speak for themselves, are the best evidence of their contents, and to which no response is

25   required.

26          33.     Paragraph 33 consists of characterizations and legal conclusions to which no

27   response in required. Paragraph 33 also characterizes and selectively quotes from statutory

28   authority and legislative history, which are publicly available, speak for themselves, are the best

                                                    -5-
                                                          BUSINESS INTERVENORS’ PROPOSED ANSWER
                                                                              CASE NO. 20-CV-3005
       Case 3:20-cv-03005-RS Document 43-1 Filed 05/21/20 Page 6 of 16



 1   evidence of their contents, and to which no response is required.

 2           34.     Paragraph 34 consists of characterizations and legal conclusions to which no

 3   response in required. Paragraph 34 also characterizes and selectively quotes from statutory

 4   authority, which is publicly available, speaks for itself, is the best evidence of its contents, and to

 5   which no response is required.

 6           35.     Paragraph 35 consists of characterizations and legal conclusions to which no

 7   response in required. Paragraph 35 also characterizes and selectively quotes from statutory

 8   authority, which is publicly available, speaks for itself, is the best evidence of its contents, and to

 9   which no response is required.
10           36.     Paragraph 36 consists of characterizations and legal conclusions to which no

11   response is required. In addition, Paragraph 36 cites statutory authority, which is publicly available,

12   speaks for itself, and is the best evidence of its contents.

13           37.     Paragraph 37 consists of characterizations and legal conclusions to which no

14   response is required. In addition, Paragraph 37 cites statutory authority, which is publicly available,

15   speaks for itself, is the best evidence of its contents, and to which no response is required.

16           38.     Paragraph 38 consists of characterizations and legal conclusions to which no

17   response is required. In addition, Paragraph 38 cites statutory authority, which is publicly available,

18   speaks for itself, is the best evidence of its contents, and to which no response is required.

19           39.     Paragraph 39 consists of characterizations and legal conclusions to which no
20   response is required. In addition, Paragraph 39 cites statutory authority, which is publicly available,

21   speaks for itself, is the best evidence of its contents, and to which no response is required.

22           40.     Paragraph 40 consists of characterizations and legal conclusions to which no

23   response is required. In addition, Paragraph 40 cites and selectively quotes from statutory authority,

24   which is publicly available, speaks for itself, is the best evidence of its contents, and to which no

25   response is required.

26           41.     Paragraph 41 consists of characterizations and legal conclusions to which no

27   response is required. In addition, Paragraph 41 characterizes and selectively quotes from the

28   Federal Register, which is publicly available, speaks for itself, is the best evidence of its contents,

                                                       -6-
                                                             BUSINESS INTERVENORS’ PROPOSED ANSWER
                                                                                 CASE NO. 20-CV-3005
       Case 3:20-cv-03005-RS Document 43-1 Filed 05/21/20 Page 7 of 16



 1   and to which no response is required.

 2           42.    The Business Intervenors admit that the agencies issued a joint legal memorandum

 3   on January 15, 2003. Appendix A, “Advance Notice of Proposed Rulemaking on the Clean Water

 4   Act Regulatory Definition of ‘Waters of the United States,’” 68 Fed. Reg. 1991, 1996 (Jan. 15,

 5   2003). The Business Intervenors also admit that the EPA issued a guidance memorandum entitled

 6   “Clean Water Act Jurisdiction Following the U.S. Supreme Court’s Decision in Rapanos v. United

 7   States & Carabell v. United States” in December 2008. The remainder of Paragraph 42 consists of

 8   characterizations and opinions to which no response is required.

 9           43.    Paragraph 43 consists of characterizations and legal conclusions to which no
10   response is required. Paragraph 43 also characterizes certain administrative materials that are

11   publicly available, speak for themselves, are the best evidence of their contents, and to which no

12   response is required.

13           44.    Paragraph 44 consists of characterizations and legal conclusions to which no

14   response is required. Paragraph 44 also characterizes certain administrative materials that are

15   publicly available, speak for themselves, are the best evidence of their contents, and to which no

16   response is required.

17           45.    The Business Intervenors admit that the Agencies promulgated a rule in 2015

18   defining “WOTUS” for purposes of the CWA, which became effective on August 28, 2015. The

19   remainder of Paragraph 45 consists of characterizations and legal conclusions to which no response
20   is required.

21           46.    Paragraph 46 consists of characterizations, and legal conclusions to which no

22   response is required. Paragraph 46 also characterizes and quotes from the Federal Register, which

23   is publicly available, speaks for itself, is the best evidence of its contents, and to which no response

24   is required.

25           47.    Paragraph 47 consists of characterizations and legal conclusions to which no

26   response is required. Paragraph 47 also characterizes and selectively quotes from public documents

27   that speak for themselves, are the best evidence of their contents, and to which no response is

28   required. To the extent a response is required, the Business Intervenors deny the allegations in

                                                      -7-
                                                            BUSINESS INTERVENORS’ PROPOSED ANSWER
                                                                                CASE NO. 20-CV-3005
       Case 3:20-cv-03005-RS Document 43-1 Filed 05/21/20 Page 8 of 16



 1   Paragraph 47.

 2           48.     The Business Intervenors admit the President issued Executive Order 13778 entitled

 3   “Restoring the Rule of Law, Federalism, and Economic Growth by Reviewing the ‘Waters of the

 4   United States’ Rule,” which is codified at 82 Fed. Reg. 12,497, in 2017. The remainder of Paragraph

 5   48 characterizes and selectively quotes from the Federal Register, which is publicly available,

 6   speaks for itself, and to which no response is required.

 7           49.     The Business Intervenors admit the agencies promulgated the Repeal Rule on

 8   October 22, 2019, which repealed the earlier 2015 Rule. The remainder of Paragraph 49

 9   characterizes and selectively quotes from the Federal Register, which is publicly available, speaks
10   for itself, and to which no response is required.

11           50.     Paragraph 50 consists of opinions, characterizations, and legal conclusions to which

12   no response is required. To the extent a response is required, the Business Intervenors admit that

13   coverage of the 2020 Rule is different from that of the 2015 Rule as well as the pre-2015 regulatory

14   regime, and further admit that some wet areas covered by those regimes would not be jurisdictional

15   under the 2020 Rule. The Business Intervenors deny the remaining allegations in Paragraph 50.

16           51.     Paragraph 51 characterizes and selectively quotes from the Federal Register, which

17   is publicly available, speaks for itself, is the best evidence of its contents, and to which no response

18   is required.

19           52.     Paragraph 52 consists of characterizations and legal conclusions to which no
20   response is required. In addition, Paragraph 52 characterizes and selectively quotes from the

21   Federal Register, which is publicly available, speaks for itself, is the best evidence of its contents,

22   and to which no response is required.

23           53.     Paragraph 53 consists of characterizations and legal conclusions to which no

24   response is required. In addition, Paragraph 53 characterizes and selectively quotes from the

25   Federal Register, which is publicly available, speaks for itself, is the best evidence of its contents,

26   and to which no response is required.

27           54.     The Business Intervenors admit that the 2020 Rule contains certain exclusions from

28   the definition of WOTUS. The remainder of Paragraph 54 consists of characterizations and legal

                                                         -8-
                                                               BUSINESS INTERVENORS’ PROPOSED ANSWER
                                                                                   CASE NO. 20-CV-3005
      Case 3:20-cv-03005-RS Document 43-1 Filed 05/21/20 Page 9 of 16



 1   conclusions to which no response is required. In addition, Paragraph 54 characterizes and

 2   selectively quotes from the Federal Register, which is publicly available, speaks for itself, is the

 3   best evidence of its contents, and to which no response is required.

 4          55.     The Business Intervenors admit that the 2020 Rule excludes interstate waters as a

 5   separate category of WOTUS. The remainder of Paragraph 55 consists of opinions and legal

 6   conclusions to which no response is required.

 7          56.     Paragraph 56 consists of opinions, characterizations, and legal conclusions to which

 8   no response is required. In addition, Paragraph 56 characterizes and cites from administrative

 9   materials that are publicly available, speak for themselves, are the best evidence of their contents,
10   and to which no response is required. To the extent a response is required, the Business Intervenors

11   admit that coverage of the 2020 Rule is different from that of the 2015 Rule as well as the pre-2015

12   regulatory regime, and further admit that some wet areas covered by those regimes would not be

13   jurisdictional under the 2020 Rule.

14          57.     Paragraph 57 consists of opinions, characterizations, and legal conclusions to which

15   no response is required. In addition, Paragraph 57 characterizes and cites from publicly available

16   sources, including administrative materials, which speak for themselves, are the best evidence of

17   their contents, and to which no response is required. To the extent a response is required, the

18   Business Intervenors admit that coverage of the 2020 Rule is different from that of the 2015 Rule

19   as well as the pre-2015 regulatory regime, and further admit that some wet areas covered by those
20   regimes would not be jurisdictional under the 2020 Rule. The Business Intervenors deny the

21   remaining allegations in Paragraph 57.

22          58.     Paragraph 58 consists of opinions, characterizations, and legal conclusions to which

23   no response is required. To the extent a response is required, the Business Intervenors deny the

24   allegations in Paragraph 58.

25          59.     Paragraph 59 consists of opinions, characterizations, and legal conclusions to which

26   no response is required. In addition, Paragraph 59 characterizes and selectively quotes from legal

27   opinions and the Federal Register, which are publicly available, speak for themselves, are the best

28   evidence of its contents, and to which no response is required.

                                                     -9-
                                                           BUSINESS INTERVENORS’ PROPOSED ANSWER
                                                                               CASE NO. 20-CV-3005
      Case 3:20-cv-03005-RS Document 43-1 Filed 05/21/20 Page 10 of 16



 1          60.      Paragraph 60 consists of opinions, characterizations, and legal conclusions to which

 2   no response is required. Paragraph 60 also characterizes and selectively quotes from the Federal

 3   Register, which speaks for itself, is the best evidence of its contents, and to which no response is

 4   required. To the extent a response is required, the Business Intervenors deny the allegations in

 5   Paragraph 60.

 6          61.      Paragraph 61 consists of opinions, characterizations, and legal conclusions to which

 7   no response is required. To the extent a response is required, the Business Intervenors deny the

 8   allegations in Paragraph 61.

 9          62.      Paragraph 62 consists of opinions, characterizations, and legal conclusions to which
10   no response is required. To the extent a response is required, the Business Intervenors deny the

11   allegations in Paragraph 62.

12          63.      Paragraph 63 consists of opinions, characterizations, and legal conclusions to which

13   no response is required. To the extent a response is required, the Business Intervenors deny the

14   allegations in Paragraph 63.

15          64.      Paragraph 64 characterizes and selectively quotes from public documents that speak

16   for themselves, are the best evidence of their contents, and to which no response is required.

17          65.      Paragraph 65 consists of opinions, characterizations and legal conclusions to which

18   no response is required. To the extent a response is required, the Business Intervenors deny the

19   allegations in Paragraph 65.
20          66.      The Business Intervenors admit that the agencies engaged with the EPA’s Science

21   Advisory Board (“SAB”) during the development of the 2020 Rule, including meeting with the

22   SAB prior to and following publication of the proposed 2020 Rule. They further admit that SAB

23   issued a draft commentary on the proposed rule on December 31, 2019, and held a public meeting

24   on the proposed rule on January 17, 2020. The Business Intervenors further admit that the agencies

25   signed the final 2020 Rule on January 23, 2020. The remaining allegations in Paragraph 66 consist

26   of opinions to which no response is required.

27          67.      Paragraph 67 consists of characterizations and legal conclusions to which no

28   response is required. Paragraph 67 also characterizes and selectively quotes from certain public

                                                     - 10 -
                                                              BUSINESS INTERVENORS’ PROPOSED ANSWER
                                                                                  CASE NO. 20-CV-3005
      Case 3:20-cv-03005-RS Document 43-1 Filed 05/21/20 Page 11 of 16



 1   materials which speak for themselves, are the best evidence of their contents, and to which no

 2   response is required.

 3           68.     Paragraph 68 consists of opinions and characterizations to which no response is

 4   required. Paragraph 68 further selectively quotes from the Federal Register, which is publicly

 5   available, speaks for itself, is the best evidence of its contents, and to which no response it required.

 6   To the extent a response is required, the Business Intervenors deny the allegations in Paragraph 68.

 7           69.     Paragraph 69 consists of opinions, characterizations, and legal conclusions to which

 8   no response is required. To the extent a response is required, the Business Intervenors deny the

 9   allegations in Paragraph 69.
10           70.     Paragraph 70 consists of opinions, characterizations, and legal conclusions to which

11   no response is required. To the extent a response is required, the Business Intervenors deny the

12   allegations in Paragraph 70.

13           71.     Paragraph 71 consists of opinions, characterizations, and legal conclusions requiring

14   no response. To the extent a response is required, the Business Intervenors admit that coverage of

15   the 2020 Rule is different from that of the 2015 Rule as well as the pre-2015 regulatory regime,

16   and further admit that some wet areas covered by those regimes would not be jurisdictional under

17   the 2020 Rule. The Business Intervenors deny the remaining allegations in Paragraph 71.

18           72.     Paragraph 72 consists of opinions, characterizations, and legal conclusions to which

19   no response is required. In addition, Paragraph 72 cites and selectively quotes from the Federal
20   Register, which is publicly available, speaks for itself, and is the best evidence of its contents. To

21   the extent a response is required, the Business Intervenors deny the allegations in Paragraph 72.

22           73.     Paragraph 73 consists of opinions, characterizations, and legal conclusions to which

23   no response is required. To the extent a response is required, the Business Intervenors deny the

24   allegations in Paragraph 73.

25           74.     Paragraph 74 consists of opinions and characterizations to which no response is

26   required. Paragraph 74 also characterizes the Federal Register, which is publicly available, speaks

27   for itself, and is the best evidence of its contents. To the extent a response is required, the Business

28   Intervenors deny that the allegations in Paragraph 74.

                                                      - 11 -
                                                               BUSINESS INTERVENORS’ PROPOSED ANSWER
                                                                                   CASE NO. 20-CV-3005
      Case 3:20-cv-03005-RS Document 43-1 Filed 05/21/20 Page 12 of 16



 1          75.     Denied.

 2          76.     The Business Intervenors admit that the Plaintiffs’ jurisdictions cover vast areas of

 3   the country, and that Plaintiffs are geographically situated along some of the Nation’s waters. The

 4   Business Intervenors further admit that Plaintiffs have authority to address water pollution

 5   generated by sources within their borders, and that they do not have authority to directly regulate

 6   water pollution generated by sources outside of their borders. The Business Intervenors lack

 7   sufficient knowledge to respond to the remainder of the allegations in Paragraph 76.

 8          77.     The Business Intervenors lack sufficient knowledge to respond to the allegation that

 9   the Plaintiffs rely on uniform nationwide pollution controls. The Business Intervenors deny that the
10   Plaintiffs will suffer the harm under the 2020 Rule, and deny the remaining allegations in Paragraph

11   77.

12          78.     Paragraph 78 consists of opinions, characterizations, and legal conclusions to which

13   no response is required. To the extent that a response is required, the Business Intervenors deny the

14   allegations in Paragraph 78.

15          79.     Paragraph 79 consists of opinions, characterizations, and legal conclusions to which

16   no response is required. In addition, Paragraph 79 characterizes and cites certain public documents

17   that speak for themselves, are the best evidence of their contents, and to which no response is

18   required. To the extent a response is required, the Business Intervenors admit that coverage of the

19   2020 Rule is different from that of the 2015 Rule as well as the pre-2015 regulatory regime, and
20   further admit that some wet areas covered by those regimes would not be jurisdictional under the

21   2020 Rule. Further, to the extent a response is required, the Business Intervenors deny the

22   remaining allegations in Paragraph 79.

23          80.     Paragraph 80 characterizes and selectively quotes from certain publicly available

24   materials which speak for themselves, are the best evidence of their contents, and to which no

25   response is required. The Business Intervenors lack sufficient knowledge to respond to the

26   remaining allegations in Paragraph 80.

27          81.     Paragraph 81 consists of opinions and legal conclusions to which no response is

28   required. The remainder of Paragraph 81 characterizes and selectively quotes from administrative

                                                    - 12 -
                                                             BUSINESS INTERVENORS’ PROPOSED ANSWER
                                                                                 CASE NO. 20-CV-3005
      Case 3:20-cv-03005-RS Document 43-1 Filed 05/21/20 Page 13 of 16



 1   materials, which are publicly available, speak for themselves, are the best evidence of their

 2   contents, and to which no response is required.

 3          82.     Paragraph 82 consists of characterizations and legal conclusions which require no

 4   response is required.

 5          83.     Paragraph 83 consists of opinions, characterizations, and legal conclusions requiring

 6   no response. Paragraph 83 further characterizes and selectively quotes from certain publicly

 7   available documents which speak for themselves, are the best evidence of their contents, and to

 8   which no response is required. To the extent a response is required, the Business Intervenors deny

 9   that the 2020 Rule risks more damage from oil spills.
10          84.     The Business Intervenors lack sufficient knowledge to respond to the allegations in

11   Paragraph 84 pertaining to the effect of the 2020 Rule on the Plaintiffs’ regulatory programs, the

12   internal governance or appropriation decisions of the Plaintiffs, or any reliance by the Plaintiffs on

13   federal regulations. The Business Intervenors further deny that the agencies failed to consider the

14   States’ and Cities’ purported reliance interests in the 2020 Rule, and deny that 2020 Rule abandons

15   the agencies’ long-standing position and policy.

16          85.     Paragraph 85 consists of opinions, speculation, and legal conclusions to which no

17   response is required. To the extent a response is required, the Business Intervenors deny the

18   allegations in Paragraph 85.

19          86.     The allegations in Paragraph 86 consists of opinions and speculation to which no
20   response is required. To the extent a response is required, the Business Intervenors deny that the

21   2020 Rule will impair water recreation industries, deny that the 2020 will make water less desirable

22   for fishing, boating, or swimming, and further deny the remaining allegations in Paragraph 86.

23          87.     The Business Intervenors admit that Plaintiffs own, operate, finance, or manage

24   property within their borders. The remaining allegations in Paragraph 87 consist of opinions and

25   legal conclusions to which no response is required. To the extent a response is required, the

26   Business Intervenors deny that the 2020 Rule impairs Plaintiffs’ proprietary interests, deny that the

27   2020 Rule will destroy habitat or reduce wildlife populations, and deny that the 2020 Rule will

28   allow increased pollution or loss of wetland functions. The Business Intervenors lack sufficient

                                                     - 13 -
                                                              BUSINESS INTERVENORS’ PROPOSED ANSWER
                                                                                  CASE NO. 20-CV-3005
      Case 3:20-cv-03005-RS Document 43-1 Filed 05/21/20 Page 14 of 16



 1   information to respond to the remaining allegations in Paragraph 87.

 2           88.     The Business Intervenors deny Plaintiffs are entitled to the relief requested and deny

 3   Plaintiffs will suffer any injury caused by the 2020 Rule.

 4           The allegations following Paragraph 88 are legal statements of causes of action and a prayer

 5   for relief to which no response is required.

 6                                          GENERAL DENIAL

 7           To the extent that any factual allegation in the Complaint has not been admitted or

 8   specifically responded to, the Business Intervenors deny such allegation.

 9                                                  DEFENSES
10           1.      Plaintiffs have failed to state a claim for which relief can be granted with respect to

11   one or more of the claims set forth in the Complaint.

12           2.      The Business Intervenors reserve the right to raise any defense, including but not

13   limited to those found in Federal Rules of Civil Procedure 8(c) and 12, that may be supported by

14   the record in this case.

15

16

17

18

19
20

21

22

23

24

25

26

27

28

                                                      - 14 -
                                                               BUSINESS INTERVENORS’ PROPOSED ANSWER
                                                                                   CASE NO. 20-CV-3005
     Case 3:20-cv-03005-RS Document 43-1 Filed 05/21/20 Page 15 of 16



 1       Dated this 21st day of May, 2020.

 2
                                                      MAYER BROWN LLP
 3
                                                      /s/ C. Mitchell Hendy_______
 4                                                    C. Mitchell Hendy (State Bar No. 282036)
                                                      350 Grand Ave, 25th Floor
 5                                                    Los Angeles, CA 90071
                                                      Telephone: (213) 229 5142
 6                                                    Facsimile: (213) 625-0248
                                                      Email: Mhendy@mayerbrown.com
 7
                                                      Timothy S. Bishop* (IL 6198062)
 8                                                    Brett E. Legner* (IL 6256268)
                                                      71 S. Wacker Drive
 9                                                    Chicago, IL 60606
                                                      Telephone: (312) 701 7829
10                                                    Facsimile: (312) 706 8607
                                                      Email: tbishop@mayerbrown.com
11
                                                      Colleen M. Campbell* (D.C. 219082)
12                                                    1999 K Street NW 20006
                                                      Washington, DC
13                                                    Telephone: (202) 263 3413
                                                      Facsimile: (202) 263-3300
14                                                    ccampbell@mayerbrown.com
15                                                    *Pro hac vice motion pending
16                                                    Attorneys for proposed Business-Intervenors
                                                      Defendants
17                                                    American Farm Bureau Federation;
                                                      American Petroleum Institute; American
18                                                    Road and Transportation Builders
                                                      Association; Chamber of Commerce of the
19                                                    United States of America; Edison Electric
                                                      Institute; Leading Builders of America;
20                                                    National Alliance of Forest Owners; National
                                                      Association of Home Builders; National
21                                                    Cattlemen’s Beef Association; National Corn
                                                      Growers Association; National Mining
22                                                    Association; National Pork Producers
                                                      Council; National Stone, Sand, and Gravel
23                                                    Association; Public Lands Council; and U.S.
                                                      Poultry & Egg Association
24

25

26

27

28

                                             - 15 -
                                                      BUSINESS INTERVENORS’ PROPOSED ANSWER
                                                                          CASE NO. 20-CV-3005
      Case 3:20-cv-03005-RS Document 43-1 Filed 05/21/20 Page 16 of 16



 1                                   CERTIFICATE OF SERVICE

 2          I hereby certify that on this date, I electronically filed and thereby caused the foregoing

 3   document to be served via the CM/ECF system in the United States District Court for the Northern

 4   District of California on all parties registered for CM/ECF in the above-captioned matter.

 5          Dated at Los Angeles, California, this 21st day of May, 2020.

 6
                                               s/ C. Mitchell Hendy                        ___
 7

 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

                                                   - 16 -
                                                            BUSINESS INTERVENORS’ PROPOSED ANSWER
                                                                                CASE NO. 20-CV-3005
